Case 2:21-cv-02841-DMG-MAA Document 7 Filed 04/09/21 Page 1 of 2 Page ID #:222




                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

 Case No.    CV 21-2841-DMG (MAAx)                                    Date     April 9, 2021

 Title Michael Mizrachi, et al. v. Sardor Azimovich Abdullaev, et al.                Page     1 of 2

 Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

              KANE TIEN                                               NOT REPORTED
              Deputy Clerk                                             Court Reporter

    Attorneys Present for Plaintiff(s)                        Attorneys Present for Defendant(s)
             None Present                                               None Present

 Proceedings: IN CHAMBERS—ORDER TO SHOW CAUSE WHY THIS CASE
              SHOULD NOT BE DISMISSED FOR LACK OF SUBJECT MATTER
              JURISDICTION

         On April 1, 2021, Plaintiffs Michael Mizrachi, Marina Mizrachi, and Weedmayhem, Inc.
 initiated this action, asserting federal question jurisdiction under 28 U.S.C. § 1331. Compl. ¶ 1
 [Doc. # 1].

         Federal question jurisdiction exists over all civil actions arising under the Constitution,
 laws, or treaties of the United States. 28 U.S.C. § 1331. Plaintiffs’ only cause of action which
 purportedly arises under federal law is their first, which they title “Violations of 47 U.S.C. §
 230.” See Compl. ¶¶ 69-73. But Section 230 does not provide a private right of action—it
 provides a defense of immunity in certain situations. See 47 U.S.C. § 230. Plaintiffs’ allegations
 under this cause of action appear to assert a claim for defamation, in which they contend that the
 immunity defense under Section 230 is not available. See Compl. ¶ 71 (“Upon information and
 belief protections under § 230 of the Communications Decency Act are neither limitless nor
 provide Defendants immunity.”).

         It is well established that a federal defense does not provide a basis for subject matter
 jurisdiction, “even if the defense is anticipated in the plaintiff's complaint, and even if both
 parties admit that the defense is the only question truly at issue in the case.” Franchise Tax Bd.
 v. Constr. Laborer Vacation Trust, 463 U.S. 1, 14 (1983). Because Plaintiffs’ first cause of
 action plainly does not state a claim arising under federal law—and none of the other causes of
 action purport to arise under federal law—the Court may dismiss the action for lack of subject
 matter jurisdiction. See Arbaugh v. Y&H Corp., 546 U.S. 500, 513 n.10 (2006) (“A claim
 invoking federal-question jurisdiction . . . may be dismissed for want of subject-matter
 jurisdiction if it is not colorable, i.e., if it is ‘immaterial and made solely for the purpose of
 obtaining jurisdiction’ or is ‘wholly insubstantial and frivolous.’”) (quoting Bell v. Hood, 327
 U.S. 678, 682-83 (1946)).


 CV-90                             CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
Case 2:21-cv-02841-DMG-MAA Document 7 Filed 04/09/21 Page 2 of 2 Page ID #:223




                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

 Case No.    CV 21-2841-DMG (MAAx)                                    Date     April 9, 2021

 Title Michael Mizrachi, et al. v. Sardor Azimovich Abdullaev, et al.                Page     2 of 2

        Because it appears that federal question jurisdiction does not exist, Plaintiffs are hereby
 ORDERED TO SHOW CAUSE why this action should not be dismissed for lack of subject
 matter jurisdiction. Plaintiffs shall file a response by no later than April 16, 2021. Failure to
 timely file a satisfactory response by this deadline will result in this action’s dismissal.

 IT IS SO ORDERED.




 CV-90                             CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
